department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax number release date uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code you are no longer exempt under sec_501 of the code for the tax_year ending december 20xx the revocation of your exempt status was made for the following reason s you are not operated under the lodge_system also you do not provide for the payment of life sickness accident or other_benefits to your members thus you fail to meet the requirements of sec_501 which requires an organization to operate under the lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system as well as to provide for the payment of life sickness accident or other_benefits to its members in order to be exempt under sec_501 you are required to file an income_tax return on form_1120 for the tax_year ending december 20xx with the appropriate service_center in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosures publication ay department of the treasury anit internal_revenue_service rs tax exempt and government entities i exempt_organizations examinations uw date date taxpayer_identification_number test form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail -- return receipt requested dear why you're receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 _ if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to letter rav catalog number 34809f sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs aov forms-pubs or by calling 800-tax-form ae if you have questions you can contact the person shown at the top of this letter sincerely hooke maria director exempt_organizations examinations enclosures form 886-a form_6018 publication publication letter rev catalog number 34809f form 886-a date name of taxpayer schedule number or exhibit issued tax identification_number last digits year period ended explanations of items department of the treasury internal_revenue_service - i issue does the organization continue to qualify for exemption under sec_501 of the internal_revenue_code irc december 20xx facts zero dollars are reported in part line of form_990 benefits paid to or for members likewise no amount is reported on line of part ix benefits paid to or for members part ill of the 20xx form_990 indicates that the org did not undertake any significant program services during the year which were not listed for the prior year and that the org did not cease conducting or make significant changes in how it conducts any program services part vi section c disclosure item replies to the requirement that the org make its form_1024 and 990-t available to the public the question asks how they are made available in reply to which the org checked the option for upon request schedule o expands on this by entering the text no documents available to the public in reply to my request for comments on the schedule o statement the poa referred to the upon request reply the reply appears to be missing some text four classes of members are reported as follows on the form_1024 - honorary social meritorious birth or descent meritorious members are nominated and regular regular members with for distinguished service exemplary conduct community achievements and exemplary moral social achievements contribution to the lodge and the community social members participate in lodge activities have voting rights and may be elected to office this class is open to the public but may not fall into any membership category listed above honorary members are past members who have had a significant the organization has loans owed to members for renovations the org claims that these loans were disclosed on the 20xx form_990 schedule l the org also discloses their conflict of interest policy prohibiting personal benefit generally if after due diligence no independent offers are acceptable then the board_of directors decides if the offer is fair to and in the best interests of loans and other payables to current officers directors trustees key employees highest compensated employee and disqualified persons were reported in part x line of the 20xx form_990 as dollar_figure the prior year end reflected a balance for this line of dollar_figure the loan is disclosed on schedule l of the 20xx form_990 to be dollar_figure the original amount of information_document_request - form_4564 was sent to the org and specifically asked if the organization receives contributions which are deductible by donors the poa replied that the catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer schedule number issued tax identification_number last digits year period ended explanations of items department of the treasury - internal_revenue_service december 20xx deductible contributions for amounts given is a member supported_organization however donors do not receive tax it is noted that as of the aug 20xx letter replying to a request for clarification of exempt status the right to deductibility of donations was affirmed under sec_501 and classification as a public charity approved under sec_509 and sec_170 the organization reports in part v of the 20xx form_990 that it did not solicit any contributions that were not taxable as charitable_contributions an inspection of the admin file disclosed that the org discloses in part is selects option f’ to indicate that it was applying on form_1024 for exemption as a sec_501 organization fraternal beneficiary societies etc providing life sick accident or other_benefits of the same form_1024 the org replies to question 2a that it does not operate under the lodge_system in reply to question 2b benefit of the members of an organization operating under a lodge_system question asks is the organization a parent or a the answer provided to this question is replies that they do or will operate for the exclusive in schedule e of this part no’ it is noted that in the cover letter for form_1024 dated november 20xx is twice referred to by the poa as a ministry articles for amendment of the club name were filed on october 20xx the name changed from to the new name form_1024 also contains the following question answer for part il question lf the organization is the outgrowth or continuation of any form of predecessor state the name of each predecessor the period during which it was in existence and the reasons for its termination submit copies of all papers by which any transfer of assets was effected the reply was the organization has always been a separate legal entity however it fell under the group exemption of the national organization at one time it had filed its own exemption which was approved however it is now filing paperwork so that it may have its own c exemption apart from the group exemption of the national organization in part iv of the form_1024 replied to a section that did not pertain to it but rather to orgs which are exempt under sec_501 and c who are requesting additional time to secure tax-exemption avail themselves of additional time to file in their response however they indicate that they should be eligible to letter signed by director of exempt_organizations tamara ripperda and dated may 20xx granted tax exemption to the organization under sec_501 catalog number 20810w page www irs gov form 886-a rev schedule number explanations of items se rbi issued tax identification_number last digits year period ended department of the treasury - internal_revenue_service form 886-a date name of taxpayer december 20xx the addendum to the may letter begins with the statement our records indicate that you were previously tax-exempt as a subordinate under group exemption number because you applied for and have been granted your own individual tax-exempt status you no longer rely on your affiliation with a parent organization for recognition of your tax-exemption the addendum continues with a second and final provision if become a subordinate under a group ruling you will lose your individual recognition of tax-exempt status moreover if you become a subordinate under a group ruling and your parent organization loses its tax-exempt status you also will lose your exempt status to reestablish your individual tax-exemption after rejoining a group exemption you will be required to reapply and pay the appropriate user_fee in the future you choose to the information_document_request idr dated january 20xx asked the organization to identify the types of benefits provided to membership including if applicable the payment of life sickness accident or other insurance benefits to the members or their dependents in reply to this question the org stated in their letter dated feb 20xx that as with the members did not receive any of the benefits that you have listed in your letter however they did receive benefits as a social_club which included various events organizational activities and community programs the feb 20xx letter further states that the organization once was a component unit of the until on november 20xx the and completed the application as a stand-alone organization for recognition as a nonprofit entity broke away from the the signage shown in the of the reads social_club of the article implies that the establishment is open to the public with the statement when the local group passers-by despite the labor involved in a weekly pasta dinner no employees or employee compensation is reported on the 20xx form_990 whose monday pasta offerings beckon it is reported by that funds have been raised by the attorney for the statewide lodge suing the local group under the auspices of the group described on its website as the largest and oldest national organization for men and heritage in the united_states the national group which began as a mutual aid women of society for early preservation medical_research disaster relief and veterans' needs immigrants funds causes such as educational programs cultural catalog number 20810w page www irs gov form 886-a rev form 886-a date explanations of items anna number issued tax identification_number last digits year period ended department of the treasury - internal_revenue_service name of taxpayer december 20xx the local group which refers to itself as the lists among its charitable works food drives for the donations to and and its work with on its website - even so said because the the lawyer suing property rightly should be administered by the cut ties with and hierarchal body such as a church they take nothing with them except for their membership he said group opted to leave the national organization its money and law states that when members on behalf of the state law to be exempt under sec_501 a fraternal beneficiary society order or association must meet the following requirements it must have a fraternal purpose it must operate under the lodge_system or for the exclusive benefit of the members of a fraternal_organization itself operating_under_the_lodge_system operating_under_the_lodge_system requires at a minimum two active entities and ii it must provide for the payment of life sickness accident or other_benefits to the members of such society order or association or their dependents a subordinate chartered by the parent and largely self-governing i a parent organization an organization that provides benefits to some but not all of its members may qualify for exemption so long as most of the members are eligible for benefits and criteria for excluding certain members are reasonable perhaps the leading judicial pronouncement of what constitutes a fraternal beneficiary society is in this extract from national union v marlow 374_f_775 a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest the regulations under sec_501 states in part that operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches that catalog number 20810w page www irs gov form 886-a rev fon 886-a date name of taxpayer schedule number or exhibit issued tax identification_number last digits year period ended si explanations of items department of the treasury revenue internal service ir - i are chartered by a parent organization and that are largely self-governing called lodges chapters or the like revrul_55_495 1955_2_cb_259 holds that an organization which does not have a parent organization or subordinate branches does not qualify under sec_501 because it does not operate under the lodge_system december 20xx revrul_55_495 deals with an organization which did provide benefits to members but did not operate under the lodge_system or for the exclusive benefit of the members of an organization so operating an entity seeking exemption under sec_501 must have an established system for the payment of life sick accident or other_benefits to its members or their dependents it is not essential that every member of a fraternal beneficiary society be covered by its program of benefits for the organization to qualify as exempt under sec_501 revrul_64_194 1964_2_cb_149 provides that a fraternal association having two classes of members beneficial and social qualifies for exemption under sec_501 even though its social members are not covered by its benefit program beneficial membership is available only to a member who joins prior to his her 50th birthday but social membership is available to older persons an exempt fraternal_organization must operate under the lodge_system and provide for an established system of benefit payments to its members and their dependents it is not necessary that either of these features predominate i t 1_2_cb_180 however both features must be substantially present neither may be a sham the org does not provide for the payment of any financial benefits as required for the org does not operate under the lodge government position the organization fails to qualify for exemption under multiple provisions an org that is tax exempt under sec_501 system also required members are united by social purpose of celebrating a common the majority of members do not heritage but not for the payment of benefits for accidents qualify for benefits as benefits are provided to none of the members the method of excluding members is therefore considered unreasonable taxpayer position the government position was discussed with poa cpa on xx the poa indicated that the organization may agree with the revocation of exempt status but that in the future would file with the irs form_1024 with another possible sub section conclusion corporation tax forms effective as of january 20xx any deductions taken by donors will be disallowed from the effective date the org's tax exemption should be revoked form 990's converted to catalog number 20810w page www irs gov form 886-a rev
